department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar tep bat in re company sister company this letter constitutes notice that your requests for waivers of the minimum_funding_standard for the plan for the plan years ending june been granted subject_to the following conditions and june have the sister company makes contributions to the plan in amounts sufficient to meet the minimum_funding_standard for the plan_year ending june by march the minimum_funding_standard is met for each of the plan years ending june by march and and respectively and the accumulated funding deficiencies in the plan's funding_standard_account are reported on form_5330 and the excise as of june taxes due under sec_4971 of the internal_revenue_code code on these accumulated funding deficiencies are paid within days of the date of this ruling letter and your authorized representative agreed to these conditions in an e-mail dated march ending june if any one of the conditions is not met the waivers for the plan years are retroactively null and void and the conditional waivers have been granted in accordance with sec_412 of the code and sec_303 of the employee_retirement_income_security_act_of_1974 ‘erisa’ the amounts for which these conditional waivers have been granted are the contributions that would otherwise be required to reduce the balance in the funding_standard_account to zero as of june -and the company was involved in the foundry industry the industry in experienced strong demand and significant profitability through the 1990's a sharp drop in the demand for castings starting in triggered aggressive price competition in the industry the combination of lower volumes and significant price reductions led to the failure of numerous foundries in although the company was able to maneuver through the first years of the decline in the foundry industry pressure from lending institutions caused the company to file a petition for relief under chapter of the u s bankruptcy code on date in an order approved on date the company sold all of its operating_assets it will shortly liquidate under either chapter or chapter of the u s bankruptcy code the sister company provides management services and is a holding_company for the company and the sister company are part of the various foundries in same controlled_group because both corporations are substantially owned by the same five or fewer individuals estates or trusts and have been granted subject the sister company became a co-sponsor of the plan in date the sister company has provided earnings projections that indicate that it will able to fully fund in a few years because the sister company has become a sponsor of the plan and has agreed to a satisfactory contribution schedule the waivers of the minimum_funding_standard for the plan years ending june to the conditions described above your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized - please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent 2uv72 the date of when filing form_5500 for the plan years ending june this letter should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b and we have sent a copy of this letter to the and to your authorized representative pursuant to a power_of_attorney on file in this office to the - if you require further assistance in this matter please contact sincerely yours ut oseprrh grant director mployee plans
